AUHTIN   11.Txcxas
PRICE  DANIEL
.mTORNEY OENERAL

                                              :

                                      July 31, 1951


        Eon. WIlllam L. Taylor                op&on    Ro. i-1224
        Prosecuting Atiiornej
        Harrison County                       Re: Validity   of a school
        Marshall, Texas                            superintendent ‘4 con-
                                                   tract with a rural
                                                   high school district
                                                   under the clrcumetancee
        Dear Sir:                                  related.
                   We refer to your requeet for an opinion of this
        office  concerning the va~ldltg or existence   of a school
        superintendent’s   contract with a rural high school dis-
        trict.   You state the circumstances   in connection there-
        with, in substance, as follower
                     On March 9, 1951, the trustees    of then
               Hallsvllle   Rural High School District   met
               aa a group an& voted at that board meeting
               to re-elect   its superintendent  for a two-
               year pe~lod.     The boar& minutes ror that
               date reflect    sqch action.
                     According’ to the echo01 superintendent,
               he, at that board meeting, accepted by ex-
               pressing hle appreciation   for their consid-
               eration and thanked them for renewlng his
               contract.   On March 12, the superintendent
               addressed a letter to the president of the
               board In vhlch he accepted the job of euper-
               intendency tendered to him by the action of
               the board on March 9.
                         *On March 19, the board again held a
                   called meeting and voted not to.elect     teach-
                   ers, Including the superintendent,    until
                   after the approaching trustee election      and
                   the newly elected   trusteea took office,    and
                   voted to cancel the agreement for a tvo-year
                   contract for the superintendent.     Trustee
                   elections  were held on April 7, 1951. Art.
                   2774a, Sec. 4, V.C.S.
Hon. William   L. Taylor,     page 2 (V-1225)



           The preclre      queetlon   Involved   herein   lrr
           Can and doe8 there exlat a valid oral
     contract for the school yearn 1951-1952 and
     1952-1953 between the Superintendent and the
     Board of Trustees of the Rallsoille   Rural
     High School DIstrlot  under the submitted
     facts and laws applicable   thereto?
           Article   2922k, V.C.S.,      ppovldes   In pa&r
           “All rural high schools within a rural
     high school district   herein provided for
     shall be under the immediate control of the
     board of school trustees ror such rural high
     schools,   ana such board Of school trustee8
     shall be under the control an6 supervision
     of the county superintendent and county boar&
     of school trueteerr, and shall be subSect tQ
     the same Drovialons of law and restrictloa~
     that common schools are now subject to, , . .e
     Dmphesls added.)
           Accordlne to Bulletin 512 of the Texas Educa-
tion Agency for 1950-1951, the Hallevllle       Rural High
School District   Is cl.a8slfled   as a common school dfs-
trict . Art. 2922b, V.C.S.       By virtue of Article  292?k,
It Is subject to the saw provlslons        of law and restric-
tions that common schools are nou subject .
            Articles   2749, 2750, 2750a-1, ana 2693, V.C.S.,
insofar as pertinent     to teacher contract matterr of CODL-
man school dlstrS.cts,    apply also to rural high who01 dls-
trlcts  classified   as common echo?1 districts.    Att’y Cen.
op. O-7009 (1946).
           Article   2749 provides      in part%
            ‘Said trustees fif a common school Qlr-
     trlct     shall have the menagement ancl oontrol
     of t d e public schools . . . They ahall have
     the power to emplo . . . tOaOh8r#; , . .
     They shall contrac I with teaoherr and manage
     and supervise the sohools,      subject to the
     ruler and regul.etlona of the county and Stete
     Superintendents;     they shall approve al.1 claims
     egainet school funds of their district;       pro-
     vided, that the trustees,      In making contracts
     with teachers,    shall not create a defloIenoy
     debt against the dlstrlet .”
:




    Hon. Wllllam   L. Tmylor,   page 3   (v-1225    j



              ‘Article   2750 pwiUes     in part:         :
               “Tru&eeti of a district   shall make oon-
         tracts with teachers to teach the public
         schoole of their dlstrlbt,    but the’compen-
         satlon to a teacher, under a written cm-
         tract ao made, shell be approved by the
         county superintendent   before the school Is
         te.ught, stating that the teacher will teach
         such schools for the time ana money specified
         in the contract.    . . .*
              Article    275O?i-1 provides     in part:
                ‘Trustees of any CommonSchool Mstrlct
                 shall have authority  to make contracts
         ioi ii period of time not in exceee of two (2)
         geaps with principals,    superintendents,   and
         teachers of raid CommonSchool Districts       . , .
         provided that dnch contracts     shall be approved
         by the County Superintendent.      No contract may
         be signed by the Trustees of CommonSchool Dls-
         tricts    . . . until the newly elected trustee
         or trustees have qualified    and taken oath of
         office .”
               Article   2593 provides   In part:
                “The county superintendent     shall approve
         all vouchers legally    drawn against the school
         fund pf hie c0unt.y. He shall examine all the
         b’oiit$acta ‘b&tVe&n tse trustees and teachers of
         his county, and if, in his judgment, such con-
         tracts are proper, he shall, approve the same:
     *   povlded,     that In considering   any contract be-
         tween a teacher and trustees he shall be au-
         thorized to consider    the amount of salary
         promised to the teacher.       . . .I
               Under these statutes,    written contracts   of em-
    ployment between a common school district      and its teach-
    ore muet be approved by the county superintendent.        Hu-
    morous cases have held that a contract      not approved by      .’
    the county superintendent    cannot furnish the basis for
    an action on the contract Itself,     although the parties
    might havi+ recourse to an action to compel approval of
    the written contract in a proper case.       Thomas v. Taylor,
    163 S.W. 129 (Tex.Clv.App.    1914, error ref’. J;
    Potter county    177 S.W. 210 (T~x.C~V.APP.
    V. Buna Indep&dent    School Dlst.,   46 S.W.2d
Hon. William     L. Taylor,     page 4     (V-1225)


App. 1932) ; Mill
App. 1933, error


                                                       8 accrue to
either     party before   a foz~mal written       contract is exe-
cutea.
                In White v, Porter, 78 S.W.2d 287,   290, 291
iT;;‘y;,v   .-Ai;ip;a9341       all th e  trustees   of  a   cornnon  ochoel
                            0; April 26, 1933, Into an agree-at
in writing to emiloy Miss Jones as a teether.                     The con-
tract was TO be signed on Msy 1, 1933. No contract was
actually      signed with Miss Jones by the trustees on that
date or any other time.              Subsequently,    on June 25, 1933,
two of the trustees            (a majority)    signed a written cm-
 tract with Miss White to teach the school for the 19330
 1934 term on the contract form prescrslbed by the lrchool
authorities           of Texas, and regular In Its terms.            It was
filed with the county superintendent                on August 31, 1933,
 for his approval.           The county superintendent,          being of
 the opinion that the agreement of April 26 was legally
 sufficient         to constitute    a contract with Nies Jones to
 teach school and it being prior In point of time to Mise
White’s contract,           disapproved Miss White’s contract.            Af-
 ter proper appeal through the school authorities                    on the
matter, Miss White ln this action sued to mandamus the
 county superintendent            to approve her contract.         Peremp-
 tory mandamuswas awarded.               The court in its opinion
 stated:
                “The agreement ln question, however,
         does not purport to be a completed contract
         of employment with Miss Jones.          . . . It
         could have no more force than the mere state-
         ment of Intention      on the part of the trustees
         to do something In the future respecting          thelr                ..
         official   duties.    :. . .   lo contract   was  ac-
         tually signed with Miss Jones.
                I       The two trustees    on June 26, 1933,
         sIgued’a’&ltten      contract with Mlas Wblte to
         teach in the school fop the 1933-34 term.
         The mode of employing teachers by trustees Af’                l

         ~onuimn school dletrlcts     , as dletlnguishable
         from Independent dlstplcts, is prescribed by
         article   2750, R.S., which provldess        gTruetee8
         of a district     shall make contracts with teach-
         ers to teach the public schools of their dls-
         tplct,   but the compensation to a teacher, under
Hon. wlliiam   L. Taylor,   page 5   (V-1225)


     a written contract So made, shall be approved
     by the county superintendent before the school
     ia taught, stating that the teacher will teach           .’
     such school for the time and money specified
     in the contract.’
            “The election  or employment of a teacher
     in board meeting, regular or special,     is not
     prescribed   by the statute as an essential   pre-
     requisite   to the validity  of the written con-
     tract between the trustees    of a common school
     district   and a teacher to teach the school.
     Its only essential    Is that it shall be made by
     the trustees with the teacher In writing,     stat-
     ing that the teacher will teach such school for
     the time and money speclfled    in the contract.’
             Under the facts submitted for consideration        in
the matter herein, not only is there absent approval or
disapproval    of the county superintendent     on the claimed
contract,    but th&re is absent also an.executed written
contract between the district      superintendent    (for the
scholastic    years I.951-1959 and 1952-1953) and the trus-
tees of the Hallsville     School District.     We are of the
opinion that there cannot exist an enforclble         valid
teacher contract binding a conrmon school district         un-
less the same be In vrltlng      and properly signed by Its
board of trustees.      A formal contract In miting       is re-
quired by the. above quoted statutes,       and Is further
necessitated    by such statutes as require action of the
county superintendent     In such matters.     White v. Porter,
           In short, an oral teacher contract of a common
SC 001 district
9F’                 or an alleged teacher contract based
alone on agreements or elections      of its board of trus-
tees evidenced by Its minutes or ln letters        appertain-
ing thereto is not enforclble      in our courts.      But see
Attorney Generalvs Opinion O-2162 (1940) concerning
teacher contracts     of independent echool districts.
           Accordingly,  It is our opinion that, under the
facts submitted, there exists no valid contract between
the trustees   of the Hallsvllle Rural High School Dis-
trict  and its present superintendent   for the 1951-1952
or 1952-195f, school years, there being no formal con-
tract in altlng    as required by Articles 27'49, 2750,
275Oa-1,  and 2693, V.C.S., upon which the county super-
intendent must act.
          In view of our conclusion  that no valid contract
was made, it is unnecessary to consider vhether the board
    Haor. Vllllam     L. Taylor,    page 6    (v-li25)


    of trustees could have entered into             a binding       contract
    befwe the trustees elected on. _ APr1.l          7,.   951:     had-taken
                BUt     in thl8    COnB8CtloJI,   Bee Att'y       Ifen. Vp.
    Kfig-     (19501.


                   Articles    ?749, 2750, 27506-1, and 2693,
            V.C.S.,    appertaining       to employment contracts
            of teachers and superintendenta         of cemrnon
            school districts,        Including rural high school
            districts     classified     aa common, require the
            signing of a formal contract in writing,          which
i           muat be submitted to the county school auper-
            lntendent for approval.          Until the statutory
            requirement of an executed written sgreement
            Is met, there exists no contract.
                                                   Yours very       truly.
    APPRO?%D%
                                                     PRICE UiIKEL
    J, C. Davis, Jr.                               Attorney (teneral
    County Pffairs  Division

    Jesse  P . Luton, Jr.                         /ftxsw%&
    Reviewing Assistant                              Chester E. Ollison

    Charles D. Mathews                             b--L/      I h&
    First Assistant
                                                   Bruce W. Bryant
     BUB;CEO:mw                                            Assistants